Citation Nr: 0821565	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-37 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for disability manifested 
by nerve damage, residuals of appendectomy with hernia and 
scar.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2006 RO rating decision, which denied the 
veteran's claim for service connection for nerve damage.  The 
veteran's Notice of Disagreement (NOD) was filed in October 
2006 and a statement of the case (SOC) was issued in November 
2006.  In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in December 2006, the veteran filed his substantive 
appeal.  The RO issued a deferred rating decision and denial 
letter in January 2007, and adjudicated this issue on appeal 
as an increased rating claim.  Later that month, the 
veteran's representative resubmitted the VA Form 9, Appeal to 
Board of Veterans' Appeals along with a VA Form 646, 
Statement of Accredited Representative in Appealed Case.  
Here, the veteran's contention that the issue on appeal is 
one of service connection, and not increased rating, was re-
established.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2. The current 10 percent evaluation assigned for residuals 
of appendectomy with hernia and scar contemplates pain caused 
by impingement of the right ilioinguinal nerve; no additional 
associated nerve damage is shown.  


CONCLUSION OF LAW

A separate evaluation for nerve damage due to or the result 
of residuals of appendectomy with hernia and scar is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

In this appeal, the VCAA duty to notify was satisfied by way 
of March and April 2006 letters sent to the veteran that 
fully addressed all notice elements, and were sent prior to 
the initial AOJ decision in this matter.  The letters 
informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

Furthermore, the August 2006 RO rating decision reflects the 
initial adjudication of the claim after issuance of these 
letters.  Hence, the March and April 2006 letters- which meet 
Pelegrini's content of notice requirements- also meet the 
VCAA's timing of notice requirement.  The March 2006 letter 
informed the veteran of how disability ratings and effective 
dates are assigned, and the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Evidence associated with 
the claims file pertaining to the veteran's service 
connection claim for disability manifested by nerve damage 
secondary to residuals of appendectomy with hernia and scar 
consists of his service medical records, an October 2006 
private medical facility progress note, available VA medical 
records, and the reports of VA examinations conducted in July 
1972, July 1974 and July 2005.  Also of record and considered 
in connection with the appeal are various written statements 
submitted by the veteran and by his representative, on his 
behalf.  
 

The Board acknowledges the representative's contention that 
the various VA examinations previously afforded the veteran 
did not adequately address the extent of any nerve damage 
resulting from his original operation.  However, an October 
2006 representative's statement, defining the terms of the 
veteran's claim on appeal,  derived the precise language used 
to form his argument directly from the July 2005 VA 
examination.  As the veteran's own claim-the very matter on 
which this case turns-arose from the findings of the July 
2005 VA medical examiner, remand to obtain these records 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
56 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied with respect to the claim for 
service connection for disability manifested by nerve damage, 
secondary to residuals of appendectomy with hernia and scar.  

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected. 
38 C.F.R. § 3.310.


Ilio-inguinal nerve: Paralysis of:

Severe to complete	10 percent
Mild or moderate	0 percent
DC 8530

Scars, superficial, painful on examination 10 percent
DC 7804


Analysis

The veteran contends that his nerve damage, manifested by 
pain at the site of his appendectomy scar, should be rated 
separately and in addition to his service connected residuals 
of appendectomy with hernia and scar.  He is currently rated 
10 percent under 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7804, for scars, superficial, painful on examination.  The 
veteran and his representative allege that damage to the 
ilio-inguinal nerve as a result of his original appendectomy 
operation warrants a separate rating under 38 C.F.R. 
§ 4.124a, DC 8530.  

Historically, a June 1972 VA Form 21-526, Veteran's 
Application for Compensation or Pension described the nature 
of sickness, disease or injuries for which the claim was made 
as, "resultant condition from appendectomy...pain and 
discomfort noted since operation now becoming more 
apparent."  By a rating action of September 1972, the RO 
granted service connection for residuals of appendectomy with 
hernia and scar and assigned a 10 percent rating under the 
provisions of DC 7339, effective June 1972.  

A September 1973 VA hospital summary indicated exploratory 
surgery in the form of an excision of suture abscess at the 
site of the veteran's appendectomy scar.  

A December 1973 RO rating decision granted a 100 percent 
rating, from September 1973 to November 1973, for 
convalescence resulting from the veteran's September 1973 
surgical procedure.  In August 1974, the RO reduced the 
veteran's rating to non-compensable based upon a September 
1973 VA surgical clinic outpatient note indicating the 
veteran's wound healed well, without infection and without 
evidence of hernia.  

In March 2005 the veteran's representative filed a claim for 
increase for residuals of appendectomy with hernia and scar, 
alleging the veteran had been experiencing debilitating and 
frequent pain from the anatomical area of his prior surgery. 

A July 2005 VA examiner noted the veteran's abdomen was soft 
and nontender, without guarding or rigidity, and without 
organomegalies or masses.  Upon examination of the scar, the 
examiner noted no pain over the scar and no adherence of the 
scar to the underlying tissue.  The texture of the skin over 
the scar was irregularly atrophic, and the scar was stable 
without any loss of skin covering; and deep, without any 
inflammation, edema, or keloid formation.  There were small 
elevation and depressions over the surface contour of the 
scar.  The color of the scar was slightly depigmented 
compared to the surrounding areas of normal skin, but there 
was no induration or inflexibility in the area of the scar.  
The scar caused no limitation of movement or other 
limitations of any function.  The veteran was diagnosed with 
painful scar over the appendectomy site.  The examiner 
indicated the pain over the scar was secondary to impingement 
of a few twigs of the right ilio-inguinal nerve in the scar 
tissue, that veteran's symptoms were getting progressively 
worse with time, and that there was no recurrence of the 
incisional hernia over the scar.  

Residuals of appendectomy with hernia and scar was assigned a 
10 percent rating in a rating action in August 2005, 
effective in April 2005. The August 2005 rating action 
specifically notes that the 10 percent evaluation was being 
assigned for "pain ... secondary to impingement of a few twigs 
of the right ilioinguinal nerve in the car tissue."

In support of his position, the veteran submitted an October 
2006 private medical progress note.  Here, the veteran 
reported a history of pain possibly secondary to the 
impingement of a few twigs of the right ilio-ingiuinal nerve 
within the scar tissue with periodic pain in the area.  On 
examination, the examiner described the abdomen as soft and 
there were no organomegaly or mass palpated.  There was a 
small incisional scar in the veteran's right lower quadrant, 
with some irregularity to the scar, but without inflammation 
or keloid formation.  There was no tenderness surrounding the 
area; however, there was some tenderness on palpation.  The 
veteran was asked to lift his shoulders off the exam table to 
tense his abdominal muscles while the examiner performed a 
deep palpation over the scar.  The examiner noted some 
abnormality to palpation of the muscle that was likely the 
result of scar tissue from the surgery.  At that time there 
was no pain which radiated anywhere from the site.  The 
examiner described the veteran, for the most part, as 
asymptomatic, other than when the old scar was manipulated.  
The veteran was assessed with status post appendectomy, and 
abscess and incisional hernia repair with pain persistent in 
this area.  

The above evidence establishes that the current 10 percent 
evaluation assigned for residuals of appendectomy with hernia 
and scar contemplates pain caused by impingement of the right 
ilioinguinal nerve; if not for the pain caused by impingement 
of the right ilioinguinal nerve, the residual scar would be 
evaluated as noncompensable as the scar is not painful with 
no associated hernia or other post-surgical impairment due to 
the appendectomy. Further, no additional associated nerve 
damage due to the appendectomy was evident on either the VA 
or the private examination..  

Under these circumstances and upon full review of the record, 
the Board finds that the claim for service connection for a 
separate and distinct disability manifested by nerve damage, 
secondary to residuals of appendectomy with hernia and scar, 
on any basis, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as no competent, probative 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for disability manifested by nerve damage, 
secondary to residuals of appendectomy with hernia and scar 
is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


